UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7272



CHARLES ANTHONY WALKER,

                                              Plaintiff - Appellant,

          versus


CHUCK MOORE, Sheriff; EILEEN SPRINKLE, Jail
Administrator; JERRY ANDERSON, Captain,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-04-406)


Submitted:   December 9, 2004          Decided:     December 15, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Anthony Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Anthony Walker appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failing to comply with the court’s order that he particularize

and amend his complaint.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Walker v. Moore, No. CA-04-406 (E.D. Va.

filed July 15, 2004 & entered July 16, 2004).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -